DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is an allowance in response to the communication received on August 12, 2021.
3.	Claims 1, 2, 8, 9, 15 and 16 have been amended.
4.	Claims 1-20 are currently pending and are found to be allowable. 

Reasons for Allowance

5.	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
7.	The rejection of claims 1-20 under 35 U.S.C. 101 have been withdrawn.  The claims recite the combination of additional elements for receiving, a user input that comprises a text string; calculating, a plurality of cosine similarities between the text string and each additional text string of a plurality of additional text strings; selecting, a subset of the plurality of cosine similarities based at least in part on the plurality of cosine similarities; identifying, a plurality of words from the plurality of additional text strings based at least in part on the subset of the plurality of cosine similarities; and outputting a search result comprising information associated with the plurality of words.  See also Applicant’s Remarks pages 7-11.  The claims as a whole integrates the mental process into a practical application.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        08/14/2021